Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00365-CR

                                        Adrian Nicholas PAZ,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR8126
                          Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 5, 2018

AFFIRMED

           On December 6, 2015, Appellant Adrian Nicolas Paz entered a plea of nolo contendere to

the offense of assault on a public servant; the trial court deferred a finding of guilt and placed Paz

on deferred adjudication probation for a period of five years.

           On April 12, 2018, Paz entered a plea of true to the State’s only alleged violation, an

allegation of assault on a public servant allegedly occurring on February 27, 2018. The trial court

found the State’s sole allegation true, entered an adjudication of guilt on the underlying aggravated
                                                                                      04-18-00365-CR


robbery, and assessed punishment at two years’ confinement in the Institutional Division of the

Texas Department of Criminal Justice and a fine of $2,000.00. This appeal ensued.

                   COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

         Paz’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel also filed a

motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with citations to the

record, analyzes the record with respect to allegations and the evidence presented at trial, and

accompanies the analysis with relevant legal authorities. Counsel concludes the appeal is frivolous

and without merit. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no

pet.).

         We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Paz with copies of the briefs and

counsel’s motion to withdraw, and informed Paz of his right to review the record and file a pro se

brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). This court also advised Paz of his right to request a copy of

the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

No additional briefing was filed in this court.

                                           CONCLUSION

         Having reviewed the entire record and court-appointed counsel’s Anders brief, we agree

with Paz’s court-appointed appellate counsel that there are no arguable grounds for appeal and the

appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005). We affirm the trial court’s judgment and grant appellate counsel’s motion to

withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.
                                                  -2-
                                                                                      04-18-00365-CR


       No substitute counsel will be appointed. Should Paz wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.

                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -3-